Citation Nr: 0216264	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (initial) rating for heart 
disease (to the degree it is aggravated by post traumatic 
stress disorder), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This appeal arises from an August 2001 decision by the Board 
of Veterans' Appeals (Board) that granted service connection 
for heart disease to the degree it was aggravated by post 
traumatic stress disorder (PTSD).  Following that decision, 
the New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) established February 26, 1997, as the 
effective date for this award of service connection, and 
assigned a 10 percent disability evaluation as representing 
the degree to which PTSD aggravated the veteran's heart 
disease.

The veteran disagreed with the effective date for this award 
and with the degree to which his heart disease was considered 
disabling.  He perfected his appeal in this regard in March 
2002.  Thereafter, the Board granted the veteran's motion to 
advance his case on the docket, and in July 2002, he and his 
wife appeared at a hearing conducted by the undersigned in 
Washington, DC.  A transcript of this hearing was 
subsequently obtained, and associated with the claims file.  
The matter was then referred to the undersigned for her 
consideration, and in an August 2002 decision, the Board 
denied entitlement to an effective date earlier than in 
February 1997 for service connection for heart disease (as 
aggravated by PTSD).

The Board deferred a decision with respect to the claim for 
an increased rating for heart disease in order to undertake 
additional development.  That development has been 
accomplished, and in an October 2002 letter to the veteran, 
he was provided copies of the records that were obtained by 
this additional development.  He was also given a period of 
60 days within which to provide a response.  Although no 
communication has been received from the veteran, his 
representative from a national service organization provided 
a written brief dated on October 29, 2002.  This is construed 
as the veteran's final response.  

In addition to the foregoing, the Board notes that an 
underlying theme present in the veteran's various contentions 
is his attempt to establish a total disability rating 
effective from his heart attack in 1992.  In this regard, he 
appears to have argued that he is entitled to a total 
disability rating based on individual unemployability (TDIU), 
and he submitted an informal application for these benefits 
in April 1999.  This was denied in February 2000, at a time 
when the veteran's only service connected disability was 
PTSD, which had been rated 30 percent disabling since 1993, 
and 50 percent disabling since 1998.  Thus, he did not meet 
the minimum schedular rating criteria for an award of TDIU 
benefits.  Nevertheless, the veteran submitted a notice of 
disagreement with this decision in June 2000, and as events 
unfolded, he was subsequently granted service connection for 
heart disease (rated 10 percent disabling from 1997) and his 
PTSD evaluation was increased to 70 percent effective from 
May 1998, and to 100 percent effective from August 1998.  
Accordingly, he at least met the minimum schedular criteria 
for TDIU benefits from May 1998 and potentially could be 
awarded a total rating from that date under 38 C.F.R. 
§ 3.400(o)(2).

The Board does not have jurisdiction to consider the TDIU 
benefits claim, however, because the procedural steps 
necessary for that to occur have not been accomplished.  
Accordingly, it will be necessary to return this issue to the 
RO in order to give the veteran the opportunity to perfect an 
appeal of the TDIU claim if that is his desire.  Further 
instructions in this regard are set out in the Remand portion 
of this decision below.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran is shown to be unemployable due to his heart 
disease.  

3.  The greater weight of the evidence shows that the only 
ascertainable aggravated symptom of heart disease due to PTSD 
is chest pain/angina.  

4.  It is more likely than not that 90% of the disability 
caused by the veteran's cardiac condition would be present 
even in the absence of any aggravating factors related to 
stress.  

CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for heart 
disease (to the degree it is aggravated by post traumatic 
stress disorder) is denied.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.75 Diagnostic Codes 
7007, as in effect prior to and since January 1998; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that a significant change 
in the law occurred on November 9, 2000, when the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of his receipt 
of a copy of the November 2001 rating action that has become 
the subject of this appeal, the February 2002 statement of 
the case issued to the veteran, and by virtue of the letter 
sent to the veteran by the Board in August 2002.  The 
undersigned also informed the veteran of the nature of the 
evidence needed to support his claim at the hearing she 
conducted in July 2002.  Further, it is observed that in the 
August 2002 letter from the Board, the veteran was advised as 
to information and evidence he was to provide and that which 
VA would attempt to obtain on his behalf.  In view of these 
facts, the Board believes there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed to substantiate his claim, and that he is 
aware of both his and VA's responsibility in obtaining that 
evidence.   

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, it appears the records of the veteran's pertinent 
treatment by VA have been obtained, he was examined in 
connection with this claim, and medical opinions were 
provided with respect to the specific issue on appeal.  In 
addition, as recently as August 2002, the veteran was given 
the opportunity to identify records of relevant treatment 
that VA offered to obtain on his behalf, or he could provide 
these records on his own.  No response to this letter has 
been received from the veteran.  Under these circumstances, 
there appears to be no other development left to accomplish, 
and the Board considers the requirements of the VCAA to have 
been met.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

In this case, the veteran is service connected for post 
traumatic stress disorder (PTSD) and for heart disease.  His 
PTSD has been evaluated as 100 percent disabling, effective 
from August 1998.  The veteran's heart disease, which is 
service connected to the extent it has been aggravated by 
PTSD, is evaluated as 10 percent disabling.  That rating has 
been in effect from February 1997, when service connection 
was first established.  This appeal is for an increase in the 
service connected disability evaluation assigned for heart 
disease.  

In a more typical case, when service connection for a 
particular disability is established, the extent to which 
that disability as a whole causes impairment is evaluated 
with reference to the schedule for ratings set out at 
38 C.F.R. Part IV, as previously mentioned.  For example, 
where an individual sustains an injury to his low back in 
service which results in permanent limitation of motion, that 
person would be awarded service connection for his low back 
disability and assigned a disability evaluation under the 
provisions of 38 C.F.R. Part IV, Diagnostic Code 5292, 
consistent with limitation of motion that existed.  (In this 
example that would be 10 percent for slight limitation of 
motion, 20 percent for moderate limitation of motion or 30 
percent if there was severe limitation of motion.)  

Continuing with this example, if this low back disability was 
such that it eventually caused the veteran to develop a 
disability in his cervical spine, which caused a limitation 
of motion of the neck, service connection for that cervical 
spine disability would be warranted under the provisions of 
38 C.F.R. § 3.310.  [The language of 38 C.F.R. § 3.310 
provides that disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.]  The cervical spine disability would then 
be evaluated under the provisions of 38 C.F.R. Part IV, 
Diagnostic Code 5290 commensurate with the extent to which 
there was limitation of motion of the cervical spine.  Thus, 
in this example, the veteran would have a disability 
evaluation and be paid service connection benefits for both 
his lumbar spine impairment, and his cervical spine 
impairment, (subject to the rules regarding how disability 
ratings are combined for purposes of payment).  

In a 1995 decision (Allen v. Brown, 7 Vet. App. 439), the 
Court of Appeals for Veterans Claims extended the concept set 
forth in 38 C.F.R. § 3.310 of awarding service connected 
disability benefits to a second disability caused by an 
already service connected disability.  In that decision, the 
Court concluded that service connection benefits may also be 
awarded for a second disability that was being aggravated by 
an already service connected disability, but only to the 
extent of that aggravation.  

In this appeal, the veteran was awarded service connection 
for his heart disease under the theory of entitlement 
formulated in Allen.  Accordingly, the evaluation of this 
disability for purposes of awarding compensation benefits 
does not simply involve matching the veteran's 
symptoms/disability picture with the criteria for evaluating 
heart disease, and assigning the corresponding disability 
percentage.  If that were so, it would appear that the 
veteran would qualify for the assignment of a 100 percent 
schedular rating, since the evidence reflects that the 
veteran is considered unemployable due to his heart disease.  
[Under the Diagnostic Code by which heart disease was 
evaluated at the time the veteran initiated his claim (Code 
7005), a 100 percent rating was warranted where more than 
sedentary employment was precluded.  It is not so clear that 
the veteran would meet the criteria for a 100 schedular 
rating under the provisions of this Diagnostic Code that went 
into effect in January 1998, but since his claim pre-dates 
this change in the rating schedule, the law requires that the 
more favorable criteria be used in the evaluation.  (A 100 
percent schedular rating under the criteria that went into 
effect in 1998, requires evidence reflecting chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.)]  In any event, rather than assigning 
the disability evaluation consistent with the total 
impairment caused by this disease process, pursuant to Allen, 
the veteran's entitlement to compensation is limited to "the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation." 
Allen at 448.

The evidence which addresses the specific question raised by 
this appeal is not particularly voluminous.  While the 
evidence of record prior to the award of service connection 
in August 2001 supported the general conclusion that PTSD 
aggravated the veteran's heart disease, the RO subsequently 
sought out a medical opinion to answer the precise question 
as to the degree of this aggravation.  This opinion was 
received in a report dated in November 2001.  A second report 
was received in January 2002, which itself had a follow-up 
dated in February 2002.  A private physician provided letters 
on the subject in May 2002 and August 2002.  The VA physician 
who provided the January 2002 and February 2002 reports, 
prepared another report dated in July 2002, and at the 
request of the Board, another examination and opinion was 
obtained in September 2002.  

The November 2001 opinion by a VA physician, in pertinent 
part, was as follows:  

The baseline level of this veteran's cardiovascular 
disease is due to documented coronary 
arteriosclerosis with vessel disease that resulted 
in a myocardial infarction in 1992, numerous 
angioplasties and a coronary artery bypass graft.  
The latest cardiac catheterization reveals several 
graft occlusions. . . .  The extent of this 
veteran's coronary artery disease has its etiology 
in genetics and documented hyperlipidemia.  
Although, certainly stress can be an aggravating 
factor in causing cardiac ischemis, it is more 
likely than not that the deposition of 
atherosclerotic plaques involving the coronary 
vessels is the main cause of this veteran's severe 
cardiac disease.  The documented hyperlipidemia is 
the etiology of these atherosclerotic plaques.  
Whereas stress may aggravate the cardiac condition 
and the veteran's failure to follow a low 
cholesterol diet and to exercise could impact on 
the degree of disability caused by the cardiac 
status, the degree of impact would be minimal.  It 
is more likely than not that 
90% of the disability caused by the veteran's 
cardiac condition would be present even in the 
absence of any aggravating factors related to 
stress.  

The opinion from the second VA physician, dated in January 
2002, reflects that the veteran was examined and his records 
were considered.  Based on that, this physician made the 
following points:

1.  [The veteran] is suffering from long standing 
post traumatic stress syndrome and until now he is 
under treatment for it and currently he is very 
tense, it is obvious though he tries to control 
himself while conduction (sic) simple conversation 
with me.  

2.  None of [the veteran's] family had heart 
problems at his age.  Heart disease starts 
subclinical at younger age and this is proven from 
the early 50's.  

3.  There are multiple studies, which link post 
traumatic stress test disorder with increasing 
incidence and aggravation of coronary artery 
disease.  [The veteran's] clinical coronary disease 
started in 1992 and he is still suffering from it.  

4.  [The veteran's] chest pain always starts with 
mental and emotional stress.  

Therefore I feel that [the veteran's] coronary 
artery Disease is strongly linked to his mental and 
psychiatric problems and makes him serverly (sic) 
handicapped and disfunctional (sic).  He doesn't 
seem to be employable.  In addition to his 
inability to focus on performing a task and it will 
be a strain on his coronary artery disease.  

The follow-up report from this VA physician, dated in 
February 2002, was in response to the RO's request to provide 
clarification, and in particular, whether chest pain was the 
only ascertainable symptom aggravated by PTSD.  

The physician's February 2002 response was set out in six 
numbered points, in pertinent part, as follows:  

1.  It is true that the only ascertainable 
aggravated symptom is chest pain.  

2.  The chest pain is Angina . . . 

3.  The pain is definitely aggravated by his PTSD . 
. . 

4.  He has more pain due to his PTSD.  

5.  No one can answer if he did have PTSD, that he 
will or will not get chest pain, there is a higher 
incidence of coronary artery disease in people with 
PTSD and [the veteran] has no family history of 
coronary artery disease which makes PTSD a logical 
major player in his coronary artery disease.  

6.  No one can give a percentage of chest pain due 
to PTSD, but it looks from --- history it is a 
major cause of angina in this situation.  

The May 2002 report from the private physician provides more 
of a description of the veteran's current symptoms than a 
discussion of the role PTSD plays in the degree to which his 
heart disease is disabling.  Nevertheless, this physician did 
make the comment that the veteran's "coronary artery disease 
has been exacerbated by the psychological manifestations of 
the post traumatic stress disorder."  He essentially 
repeated his remarks in August 2002.

The same VA physician who provided comments in January 2002 
and February 2002 wrote a third letter in July 2002.  This 
was apparently in response to requests from the veteran.  It 
has not been made clear what this physician was specifically 
responding to, but his remarks are as follows:  

1-	Definitely you have Coronary Artery Disease 
proven by 
previous Angiogram and by Coronary Bypass 
Surgery.  

2.-	 Doing a stress test that reach 10 Mets in, 
with good left ventricular function means that 
your are in a group of patients that as a 
whole will have better long term prognosis.  

3-	On Individual basis one can never guarantee 
that you will not 
have a heart attack, the chances of having a 
serious complication such a heart attack is 
much less likely.  

4-	It is true that a person would be able to 
perform 10 mets one 
day and can't perform the same level of 
activity another day due to depression not 
feeling well.  That doesn't mean your heart is 
not doing well.  

5-	I personally feel that your symptoms are 
cardiac and directly 
related to PTSD, and the possibility of 
Coronary Artery Spasm 
causing chest pain can not be rule out 
completely in your 
situation.  

The most recently dated medical evidence to address the 
question presented by this appeal is the September 2002 VA 
examination report.  In that document, a brief personal and 
family medical history is set out, various laboratory 
findings are noted and the veteran's symptoms and clinical 
manifestations are described.  In pertinent part, the Board 
notes that the veteran complained of intermittent chest pain 
at rest and with activities, which is apparently precipitated 
by stress.  Two to three nitroglycerine tablets per week are 
apparently used by the veteran to control this discomfort.  

As to the specific contribution PTSD makes to the veteran's 
heart disease, this physician wrote, "I am unable to offer 
an opinion as to the 'extent of post traumatic disorder made 
any measurable symptoms of veteran's heart disease worse that 
it would otherwise have been, if he did not have post 
traumatic stress disorder.' "  

In reviewing the foregoing evidence, it is apparent that the 
degree to which PTSD aggravates the veteran's heart disease 
is not a matter which lends itself to a precise description.  
Indeed, the most recent physician to comment on the question 
remarked that he was unable to provide an opinion.  The 
private physician, whose letters the veteran provided in May 
and August 2002, simply indicated that PTSD exacerbates the 
veteran's heart disease, which obviously is of limited value 
in assigning a specific disability rating.  The VA physician 
who provided comments in January, February and July 2002, 
apparently is of the view that the only ascertainable symptom 
of heart disease aggravated by PTSD is the veteran's chest 
pain.  Although this physician characterized PTSD as a major 
cause of the veteran's angina, that is but one of many 
symptoms of his heart disease.  (The recent 2002 examination 
report also identified symptoms of leg pain, shortness of 
breath, acid reflux, and intermittent ankle swelling, as well 
as varying levels of stenosis of heart vessels and a 
diminished ejection fraction.)  Thus, the comments by this 
physician while somewhat narrowing the focus of the Board's 
inquiry, do not otherwise provide a particularly specific 
basis upon which to assign a meaningfully accurate measure of 
the aggravation of the veteran's heart disease that is 
attributed to PTSD.  

The Board is left then with the opinion of the physician who 
first provided an opinion on the question at issue in 
November 2001.  This physician wrote, after reviewing the 
veteran's rather extensive claims file and fully 
acknowledging the aggravation to the underlying condition 
played by stress, that it "is more likely than not that 90% 
of the disability caused by the veteran's cardiac condition 
would be present even in the absence of any aggravating 
factors related to stress."  This is obviously the most 
clearly articulated medical opinion that addresses in some 
measurable way the extent to which PTSD has made the 
veteran's heart disease worse than it would be if the veteran 
did not have PTSD.  It also comports with the 10 percent 
rating that has already been assigned in this case.  Although 
the veteran has expressed his view that he should be assigned 
a 100 percent rating for his heart disease, and in fact, if 
it were the Board's task to measure the degree to which his 
heart disease is disabling in its entirety, he may be 
considered to meet the criteria for such a rating, it remains 
that the question on appeal is the extent to which PTSD 
aggravates heart disease, and the most probative evidence on 
that question is the November 2001 medical opinion that 
places that degree of disability at approximately 10 percent.  
With the greater weight of the evidence supporting a finding 
that the degree of disability due to heart disease, over and 
above the degree of disability that would exist in the 
absence of PTSD, most nearly approximates 10 percent, the 
veteran's appeal for an increased rating for heart disease 
(to the degree it is aggravated by post traumatic stress 
disorder), is denied. 



ORDER

Entitlement to an increased (initial) rating for heart 
disease (to the degree it is aggravated by post traumatic 
stress disorder), is denied.  


REMAND

As described in the Introduction to this decision, the claims 
file reflects that in June 2000, the veteran expressed his 
disagreement with a February 2000 rating action that denied 
entitlement to TDIU benefits.  It therefore becomes necessary 
for the veteran to be issued a statement of the case with 
respect to this issue, in order to give him an opportunity to 
perfect an appeal with respect to it.  [Applicable criteria 
provides that a perfected appeal to the Board of a particular 
decision entered by a Department of Veterans Affairs regional 
office consists of a notice of disagreement in writing 
received within one year of the decision being appealed and, 
after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an appeal 
of the foregoing claim, the issuance of a statement of the 
case must be accomplished in order for the Board to acquire 
jurisdiction over it.  See Godfrey v. Brown, 7 Vet.App. 398 
(1995) (wherein the Court held that, where a claim has been 
placed in appellate status by the filing of a notice of 
disagreement and it does not appear that the RO has acted 
upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's TDIU benefits claim to the RO for preparation of a 
statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.

Under the circumstances described above, the claim for TDIU 
benefits is remanded to the RO for the following:  

The veteran should be provided a statement of the 
case regarding his claim for TDIU benefits.  This 
document should address all aspects of that claim.  
Further, the veteran should be advised that, if he 
wishes the Board to address this matter, he must 
submit a timely substantive appeal in response to 
the statement of the case.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

